Citation Nr: 0607462	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a higher initial evaluation for 
chondromalacia of the right knee, evaluated as noncompensable 
prior to April 22, 2004 and 10 percent thereafter.

4.  Entitlement to a higher initial evaluation for 
chondromalacia of the left knee, evaluated as noncompensable 
prior to April 22, 2004 and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO granted 
service connection for bilateral chondromalacia of the knees 
and assigned an initial noncompensable evaluation.  The RO 
also denied claims for service connection for a heart 
condition and hypertension.  The Board remanded the case to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., in March 2004 for further development.  At that time, 
the Board rephrased the issues on the title page to reflect 
that the veteran's right and left knee disabilities should be 
evaluated separately, and that the evaluations assigned are 
the initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).  

During his April 2004 VA examination, the veteran claimed an 
inability to work due to his bilateral knee disability.  The 
Board refers the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU) to the RO 
for appropriate action.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).




FINDINGS OF FACT

1.  For the entire appeal period, the veteran's right knee 
disability has been primarily manifested by painful range of 
motion from zero degrees of extension to 110 degrees of 
flexion with increased pain but no additional functional 
impairment on use, but absent evidence of subluxation, 
instability or degenerative changes substantiated by x-ray 
examination.

2.  For the entire appeal period, the veteran's left knee 
disability has been primarily manifested by painful range of 
motion from zero degrees of extension to 105 degrees of 
flexion with increased pain but no additional functional 
impairment on use, but absent evidence of subluxation, 
instability or degenerative changes substantiated by x-ray 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
higher, for right knee disability have been met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5014 
(2005).

2.  The criteria for an initial 10 percent rating, but no 
higher, for left knee disability have been met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5014 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher initial ratings for 
his service connected right and left knee disabilities.  He 
reports bilateral knee pain exacerbated with activities such 
as squatting and ambulating stairs.  He claims that his 
bilateral knee disability renders him unemployable.  He 
treats his symptoms with an ointment and muscle relaxers.  He 
also wears knee braces and uses a cane to alleviate weight 
bearing.

The Board has reviewed all the evidence contained in this 5 
volume claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each aspect of his claim.

Historically, the veteran was diagnosed with chondromalacia 
of both knees in service manifested by episodic pain and 
swelling.  He was given temporary profiles limiting his 
activities.  In March 1998, he filed an application for 
disability benefits with the Social Security Administration 
(SSA).  He had a history of a herniated cervical disc at C3-4 
status post anterior cervical decompression and fusion graft 
at C3-4, and low back pain with possible L5 radiculopathy to 
the lower extremities as reflected in VA clinic records.  A 
September 1999 SSA determination awarded him disability 
benefits effective August 1997 based upon a primary diagnosis 
of back disorder with no secondary diagnoses identified.

The veteran filed his claim for service connection for 
bilateral knee disability by means of a VA Form 21-4138 
received on May 25, 2001.  His  VA clinic records document 
his report of bilateral knee pain and weakness in June 2001.  
He was capable of heel, toe and tandem walking, but was 
ambulating with a cane.  A VA Compensation and Pension 
examination in October 2001 recorded his complaint of 
bilateral knee pain when in an upright position from a 
squatting position, or ambulating stairs.  He had occasional 
knee swelling.  Physical examination was significant for 
crepitus with flexion.  His right knee showed limitation of 
motion at 115 degrees because of pain, and left knee 
limitation of motion at 110 degrees because of pain.  There 
was no subluxation or laxity in either knee.  His x-ray 
examination was interpreted as demonstrating a normal study.  
He was given a diagnosis of chondromalacia of both knees.

An RO rating decision dated November 2001 granted service 
connection for chondromalacia of both knees, and assigned an 
initial noncompensable evaluation.

Thereafter, the veteran's VA clinic records show that he 
underwent an orthopedic consultation in June 2002 due to 
symptoms of pain beneath the knee caps, around the inferior 
poles of his patella, particularly with squatting and deep 
knee bending.  On physical examination, both knees were 
nontender to palpation medially or laterally.  He had full 
range of motion with no patellar crepitus.  He was 
exclusively tender at the inferior pole of his patellae at 
the insertion of the patellar tendon.  His x-ray examination 
was described by the examiner as within normal limits with no 
evidence of chondromalacia.  He was given an impression of 
bilateral patellar tendonitis.  He was prescribed a patella 
tendon strap, stretching exercises, and ice therapy.

On April 22, 2004, the veteran underwent another VA 
Compensation and Pension examination with benefit of review 
of his claims folder.  He reported progressively worsening 
bilateral knee symptoms involving pain, stiffness and 
swelling.  His walking was limited, and he was unable to 
squat.  He used a cane to assist with ambulation and wore a 
Velcro brace over both knees.  On physical examination, he 
walked rather stiff legged and used a cane.  There was some 
tenderness below both patellae.  He could extend both knees 
to 0 degrees, flex the right knee to 110 degrees and flex the 
left knee to 105 degrees.  His knee joints were painful on 
flexion.  On repetitive use, he had an increase of pain 
without worsened limitation of motion.  There was no evidence 
of instability in either knee.  He claimed an inability to 
work since 1997 due to his knees.  An x-ray examination 
demonstrated normal radiographic findings for both knees.  He 
was given a diagnosis of chondromalacia of both knees.  The 
examiner commented that the veteran had a significant 
decrease in range of motion of both knees limiting his daily 
activities.  His joints were painful on motion with the pain 
worsening on repetitive use.  There was no incoordination of 
the extremities due to the knees.

By means of a rating decision dated April 2005, the RO 
increased the initial evaluation 10 percent disabling for 
each knee, and assigned an effective date of April 22, 2004. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2005).  The veteran's right and left right knee disabilities 
have been separately evaluated as 10 percent disabling, under 
Diagnostic Code 5099-5014, as analogous to osteomalacia with 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2005).  See generally 38 C.F.R. § 4.20 
(2005).  Osteomalacia is rated as similar to degenerative or 
traumatic arthritis under Diagnostic Codes 5010-5003 that 
provides that arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2005).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  

With respect to the diagnostic codes for limitation of motion 
of the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees.  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2005).  A 10 percent 
rating would require flexion limited to 45 degrees or 
extension limited to 10 degrees and a 20 percent rating would 
require flexion limited to 30 degrees or extension limited to 
15 degrees.  Id.  Normal range of motion of the knee is 
measured from 0 degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  A 10 percent 
rating would also be warranted for slight impairment of the 
knee due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Separate 
ratings may be assignable where both limitation of motion and 
instability are present.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Furthermore, separate ratings may be assigned where there is 
compensable limitation of both flexion and extension.  
VAOPGCPREC 09-04 (Sept. 17, 2004).

The Board finds, by a preponderance of the evidence, that the 
veteran's right knee disability is primarily manifested by 
painful range of motion from zero degrees of extension to 105 
degrees of flexion, but there is no evidence of subluxation, 
instability or x-ray evidence of degenerative changes.  His 
left knee is primarily manifested by painful range of motion 
from zero degrees of extension to 105 degrees of flexion, but 
there is no evidence of subluxation, instability or x-ray 
evidence of degenerative changes.  The VA examiner in April 
2004 found increased pain upon repetitive movement, but no 
additional range of motion loss.  There is no evidence of 
incoordination.  Even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, the veteran's range of motion loss falls well short 
of the criteria establishing a compensable evaluation for 
either extension or flexion under Diagnostic Codes 5260 and 
5261.  Consideration of a compensable rating under Diagnostic 
Code 5257 is not for consideration as the medical evidence 
establishes no evidence of subluxation or lateral 
instability.

In this case, the RO has assigned separate 10 percent ratings 
for the right and left knee due to osteomalacia with painful 
limitation of motion that is noncompensable in degree.  See 
38 C.F.R. § 4.59 (2005) (VA regulations intend to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating the joint.)  The RO assigned an effective 
date to the April 22, 2004 VA examination as evidencing an 
increased severity of symptoms for both knees.  The Board's 
review of the evidence finds no appreciable increase in 
severity of symptoms since the inception of the appeal.  The 
veteran's painful motion of both knees was established at the 
time of his filing of claim, and VA examination in 2001 
showed essentially the same degree of limited motion in both 
knees.  Thus, the Board finds that the veteran's right and 
left symptoms have remained essentially unchanged since the 
inception of the appeal, and that there is no rational 
factual basis for a staged rating in this case.  Thus, the 
Board's finds that the veteran is entitled to 10 percent 
ratings for each knee effective to the date of claim.

The Board notes that the RO has not referred the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  A 
referral under this provision is only warranted where the 
disability in question presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, see 
Floyd v. Brown, 9 Vet. App. 88 (1996), and address referral 
under where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The veteran has claimed unemployability due to 
his bilateral knee disabilities.  His bilateral knee 
disability Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC Op. 6-96 (Aug. 16, 1996).

In so deciding, the Board has considered the veteran as 
competent to describe his right and left knee symptoms.  The 
preponderance of the evidence of record, however, does not 
support a higher rating still for his bilateral knee 
disability.  The benefit of the doubt has been resolved in 
his favor in awarding benefits effective to the date of 
claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2005).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claim originates from an appeal to the initial 
rating assigned after a grant of service connection for 
bilateral knee disability.  His service connection claim was 
filed in May 2001.  An RO letter dated June 30, 2001 advised 
the veteran of the evidence and/or information deemed 
necessary to substantiate the claim, and the relative duties 
on the part of himself and VA in developing the claim.  See 
38 U.S.C.A. § 5103 (West 2002).  His claim was granted by 
means of an RO rating decision dated November 2001.  The 
veteran filed a notice of disagreement (NOD) with respect to 
the initial rating assigned and, in June 2002, the RO issued 
the veteran a Statement of the Case (SOC) which advised him 
of the Reasons and Bases for its denial, and the schedular 
criteria for establishing his entitlement to higher initial 
ratings.  Remand directives from the Board in March 2004 
fully delineated for the veteran the evidence and/or 
information deemed necessary to substantiate his claims, but 
also noted that the veteran had not been provided a VCAA 
compliant letter.  An April 2004 letter sent by the Appeals 
Management Center (AMC) in Washington, D.C., sent the veteran 
a letter that fully complied with the 4 VCAA elements 
identified in Pelegrini II, to include advising him to 
provide "any evidence or information you may have pertaining 
to your claim."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claims and/or affected 
the essential fairness of the adjudication of the claims.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and all available VA 
treatment notes identified by the veteran as relevant to his 
claims on appeal.  The veteran has not authorized VA to 
obtain any further evidence and/or information on his behalf.  
VA has also obtained all medical and legal documents 
pertaining to the veteran's application for disability 
benefits with the Social Security Administration (SSA).  The 
veteran was afforded VA examination with benefit of review of 
the claims folder and that examination report, dated April 
2004, is adequate for rating purposes.  The lay and medical 
evidence of record, in its totality, provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A 10 percent initial rating for chondromalacia of the right 
knee is granted effective to the date of claim, but the claim 
for a rating in excess of 10 percent is denied.

A 10 percent initial rating for chondromalacia of the left 
knee is granted effective to the date of claim, but the claim 
for a rating in excess of 10 percent is denied.


REMAND

The Board remanded the case in March 2004 to obtain medical 
opinion from a cardiologist as to nature and etiology of the 
veteran's cardiac disorder(s), if any.  The examination 
report obtained, dated April 2004, does not comply with the 
Board's remand directives and must be returned as inadequate 
for rating purposes.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a claimant entitled to full compliance with 
directives contained in a remand order).  It does not appear 
that examination was performed as a cardiologist as directed 
by the Board.  Furthermore, the examination report does not 
reflect any understanding of the cardiac abnormalities noted 
in service nor provide a rationale to explain the 
significance of those findings.  The Board, therefore, must 
remand the case for failure to comply with the Board's remand 
directives.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Obtain complete VA clinic records from the 
North Little Rock, Arkansas VA Medical Center 
since May 2002.

2.  Upon receipt of any additional records, 
schedule the veteran for 
examination by a cardiologist in order to 
determine the nature and etiology of his cardiac 
disorder(s), if any.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  
All necessary tests and laboratory findings 
should be obtained.  Following the examination, 
the examiner should express opinion on the 
following questions: 

		(a) What is the diagnosis, or diagnoses, 
of current cardiovascular disorder(s);
		(b) Which of the diagnoses (if any) 
represents an acquired disorder and which 
(if any) represents a congenital/developmental 
disorder;
		(c) Is it at least as likely as not that 
any acquired cardiovascular disorder is the 
result of injury during active service, had its 
onset in service and/or manifested to a 
compensable degree within one year from discharge 
from service; and 
		(d) If a congenital/developmental 
disorder is present, did such disorder (1) 
clearly and unmistakably pre-exist service and 
(2) is it clear and unmistakable that such 
disability did not undergo a permanent increase 
in severity in service that was beyond the 
natural progress of the disorder?  

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

3.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
the veteran should be provided a supplemental 
statement of the case (SSOC), and an appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure compliance with its previous remand directives.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


